[Cite as Arthur v. Ohio Veterans Home, 2011-Ohio-2737.]

                                     Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




DEBRA A. ARTHUR

       Plaintiff

       v.

OHIO VETERANS HOME

       Defendant

        Case No. 2010-10378-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                        FINDINGS OF FACT
        {¶ 1} 1)        Plaintiff, Debra A. Arthur, filed this action against defendant, Ohio
Veterans Home (OVH), contending her books/magazines were lost while under the
control of OVH staff at sometime during November 2009. Plaintiff requested damages
in the amount of $101.90, the stated replacement cost of the books/magazines. The
filing fee was paid.
        {¶ 2} 2)        Defendant filed an investigation report admitting responsibility for
the loss claimed, plus filing fee reimbursement.
                                     CONCLUSIONS OF LAW
        {¶ 3} 1)        Sufficient proof of liability on the part of defendant has been shown.
Bauman v. Ohio Veterans Home, Ct. of Cl. No. 2003-01016-AD, 2003-Ohio-2617;
Wertenberger v. Ohio Veterans Home Agency, Ct. of Cl. No. 2005-11027-AD, 2006-
Ohio-191.
        {¶ 4} 2)        Plaintiff has suffered damages in the amount of $101.90, plus
$25.00 which constitutes costs pursuant to R.C. 2335.19.                See Bailey v. Ohio
Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d
990.


                               Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




DEBRA A. ARTHUR

       Plaintiff

       v.

OHIO VETERANS HOME

       Defendant

       Case No. 2010-10378-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



       Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $126.90, which includes the filing fee. Court costs are
assessed against defendant.




                                         DANIEL R. BORCHERT
                                         Deputy Clerk

Entry cc:
Debra A. Arthur                 Gregory J. Kowalski, Chief Legal Counsel
1321 Milan Road                 Ohio Veterans Homes
Sandusky, Ohio 44870            Sandusky, Ohio 44870

RDK/laa
2/22
Filed 3/9/11
Sent to S.C. reporter 5/27/11